Citation Nr: 1438564	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to May 1990.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the hearing is of record.  At that time, the Veteran submitted additional medical evidence, along with a waiver of the agency of original jurisdiction's (AOJ) initial consideration.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain additional documents pertinent to the present appeal, with the exception of the Board hearing transcript (Virtual VA).

The Veteran and her representative have raised a claim for an increased evaluation for the service-connected left knee disability, including argument at the Board hearing.  It also appears that the Veteran has alleged clear and unmistakable error as to the RO's decision on her left knee, including argument at the Board hearing and in a July 2014 written submission (VBMS).  This motion is currently noted in VBMS as pending before the AOJ.  Thus, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

On June 26, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her authorized representative that a withdrawal of the appeal as to the issue of entitlement to service connection for a right knee disorder is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran and her authorized representative withdrew the issue of entitlement to service connection for a right knee disorder during the June 2014 hearing, as noted on the record.  See Bd. Hrg. Tr. at 10-13.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for a right knee disorder is dismissed.


REMAND

The Veteran and her representative have raised a claim for an increased evaluation for the service-connected left knee disability, as noted above.  As a decision on that claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and s remand is required.

In addition, the Veteran indicated during the Board hearing that she participated in a state vocational rehabilitation program.  See Bd. Hrg. Tr. at 29-30.  The record also reflects that the Veteran may have participated in a VA vocational rehabilitation program, as detailed in the remand instructions below.  Thus, the Board finds that an attempt to obtain these potentially relevant records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the Veteran indicated during the Board hearing that VA has her current treatment records.  See Bd. Hrg. Tr. at 39.  Nevertheless, as the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.
2.  The AOJ should also request that the Veteran provide the necessary authorization (VA Form 21-4142) for VA to obtain any Oregon Office of Vocational Rehabilitation Services records and associate any records obtained with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The AOJ should obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

It is noted that the claims file contains a July 1992 letter to the Veteran inviting her to apply for the VA vocational rehabilitation program, as well as a December 2002 notation indicating that her vocational rehabilitation file was requested as part of a previous TDIU claim; however, it is unclear if this file was actually obtained or is otherwise unavailable.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include obtaining a VA clarifying opinion(s) or scheduling the Veteran for another VA examination(s), as appropriate.

5.  After completing the above actions and after adjudication of the Veteran's claim for an increased evaluation of her left knee disability, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


